2022 IL App (1st) 1210748-U

                                                                               FIFTH DIVISION
                                                                              November 18, 2022

                                         No. 1-21-0748

NOTICE: This order was filed under Supreme Court Rule 23 and may not be cited as precedent
by any party except in the limited circumstances allowed under Rule 23(e)(1).

                                          IN THE
                               APPELLATE COURT OF ILLINOIS
                                 FIRST JUDICIAL DISTRICT

THE PEOPLE OF THE STATE OF ILLINOIS,                )
                                                    )       Appeal from the
       Plaintiff-Appellee,                          )       Circuit Court of Cook County.
                                                    )
       v.                                           )       00 CR 8715
                                                    )
KENDALE MCCOY,                                      )       Honorable Thomas Joseph Hennelly,
                                                    )       Judge Presiding.
       Petitioner-Appellant.                        )


       PRESIDING JUSTICE CONNORS delivered the judgment of the court.
       Justices Cunningham and Delort concurred in the judgment.

                                            ORDER

¶1     Held: The circuit court’s denial of defendant’s motion for leave to file a
       successive postconviction petition is affirmed, where he cannot establish
       cause for his claim that his 40-year sentence violated the proportionate
       penalties clause of the Illinois Constitution.

¶2          Defendant, Kendale McCoy, appeals from the circuit court’s order that denied him

leave to file a successive postconviction petition under the Post-Conviction Hearing Act (Act)

(725 ILCS 5/122-1(a)(1) (West 2020)). Following a jury trial, McCoy was convicted of first-

degree murder (720 ILCS 5/9-1(a)(1) (West 2000)) and two counts of armed robbery (720 ILCS

5/18-2(a) (West 2000)). McCoy, who was 20 years old at the time of the offenses, was sentenced

to 40 years in prison for first-degree murder and 15 years for each count of armed robbery, to be
No. 1-21-0748


served concurrently. On appeal, McCoy contends that the circuit court erred when it denied his

motion for leave to file his successive postconviction petition because he established cause and

prejudice for his claim that his 40-year sentence is unconstitutional as applied to him, as it was

imposed without the trial court’s understanding of the lessened culpability and greater

rehabilitative potential of youthful offenders. We affirm.

¶3                                            I. BACKGROUND

¶4           Following a 2001 jury trial, McCoy was found guilty of two counts of armed robbery

and one count of first-degree murder. At the time of the offenses, McCoy was 20 years old. The

trial court sentenced him to 40 years in prison for first-degree murder and 15 years for each

count of armed robbery, to be served concurrently. On direct appeal, this court affirmed the trial

court’s judgment and set forth a summary of the trial evidence. See People v. McCoy, 1-02-0033

(2003) (unpublished order pursuant to Supreme Court Rule 23).

¶5           As the trial evidence is not at issue, we summarize and repeat from our prior order

those facts necessary to an understanding of the issues raised in this appeal.1 See id. At trial,

Theon Dudley Jones testified that on September 13, 1999, he was with Delano Reese at a

Chicago Housing Authority (CHA) building visiting a friend. While they were waiting for the

elevator, Jones saw McCoy and codefendant, Calvin Clay,2 enter the building with guns. McCoy

and Clay told Jones and Reese to “empty their pockets,” and Jones and Reese took paper and

money out of their pockets. McCoy pointed his gun and threatened Reese, and Clay walked to

the front of the building and looked around to see if anyone was in the area. Clay then walked

back inside the building and shot at Reese three times. While Reese was falling down, McCoy



1
  McCoy states in his opening brief that the “trial proceedings are not in dispute, and were adequately summarized
by this Court on direct appeal. See People v. McCoy, No. 1-02-0033 (Apr. 16, 2003).”
2
  Clay and McCoy had separate trials and Clay is not a party to this appeal.

                                                         2
No. 1-21-0748


fired his gun at him two times. McCoy and Clay then ran out of the building. Later that day,

Jones identified McCoy and Clay in photographs, and about two weeks later he identified

McCoy in a police lineup. Lorenzo Thomas testified that he was at the CHA building on

September 13, 1999, and heard gunshots, after which he looked out of the window and saw

McCoy and Clay run out of the building with guns.

¶6         The State presented McCoy’s videotaped statement. The Rule 23 order summarized

the statement as follows:

           “Defendant stated that Clay gave him a ‘long .38 revolver’ and he walked with Clay

       to 2222 South State. Inside the building, Clay told Reese and Jones to empty their

       pockets and they placed money and papers on the floor. Defendant checked to see if

       Reese and Jones had any weapons, while Clay looked out the front of the building to see

       if anyone was nearby. Defendant waved his gun at Reese and Jones, who had their hands

       above their heads. Clay returned and picked up the money that was on the floor. When

       defendant turned to leave the building, he heard a gunshot. When he turned back around,

       defendant saw Clay shoot four or five times at Reese and Reese fall to the ground.

       Defendant and Clay ran out of the building, and defendant fired his gun three times in the

       air to make sure that no one was following them.”

¶7         The jury found McCoy guilty of first-degree murder and two counts of armed

robbery.

¶8                                       Sentencing

                             Presentence Investigation Report (PSI)

¶9         The PSI included information about McCoy’s social history, marital status, education,

employment, health history, drug and alcohol use, community involvement, and economic status.



                                                3
No. 1-21-0748


It provided that McCoy stated, among other things, that his parents never married, and he lived

with his mother in Chicago until he was seven years old, at which time he moved to Minnesota

to live with his father and stepmother. In 1996, he returned to Chicago to live with his mother.

Both of his parents had abused drugs and alcohol. His childhood was “sometimes bad,

sometimes good” and he denied any history of child abuse. McCoy attended two elementary

schools, one in Chicago and one in Minnesota. He attended middle school in Minnesota and then

after one year of high school there, he moved back to Chicago, where he attended some high

school. He then moved back to Minnesota and enrolled in another high school before he left

school in the eleventh grade. McCoy participated in “special education classes for slower

learners” in elementary school and did not participate in any school activities. He failed the GED

test but hoped to retake the test.

¶ 10        McCoy supported himself by working “odd jobs.” He started experimenting with

alcohol and marijuana when he was 14 years old and had on average a half of a pint of hard

liquor daily and about two to three “blunts” of marijuana each day. When he was 15 years old, he

joined a gang, which he quit when he was arrested for the charges in this case. The PSI provided

that McCoy denied any history of mental health or a need for mental health treatment, and he

denied any problems with drugs or alcohol. The PSI stated that McCoy did not have any juvenile

adjudications and he received a boot camp sentence in 1997 for a drug offense. McCoy had a

three-year-old child, whom he saw daily, and did not pay child support.

¶ 11                                   Sentencing Hearing

¶ 12        At McCoy’s sentencing hearing, the court entered into evidence a certified copy of

his conviction for delivery of a controlled substance from 1997. In aggravation, the State read a

victim impact statement from the victim’s grandfather, in which he stated that the victim “was a



                                                4
No. 1-21-0748


whimpy little guy who was 17 years old,” had recently helped his grandfather paint a large

apartment, and always washed the dishes for his aunt, brother, and cousins with whom he lived.

The State stated that this was a tragic case, there was no provocation, and the unarmed victims

were in “the wrong place at the wrong time, being there when the defendant and his buddies

decide to go look for rival gangs.” The State asserted that McCoy was charged in this case within

one year after he was released from a boot camp sentence that he received for a drug conviction.

The State requested the court give him an “appropriate sentence.”

¶ 13       In mitigation, McCoy’s mother, Patricia White, testified that McCoy lived with her

until he was eight years old when he moved to Minnesota with his father. He returned to live

with White when he was 17 years old. She testified that McCoy was a “good son,” a “good kid,”

and “just hangs with the wrong crowd at times.” She moved out of the CHA Harold Ickes

building and tried to make a better home for her children. She testified that “I would try to tell

my son all the time please, whatever you do stay away from those Ickes, it’s going to be the

cause of your death and the cause of you going to jail.” She testified she tried to teach her son “to

do the right things, I raised them in the best way that I can as a parent” and “one time I know he

was living with his dad, his dad was on drugs, I don’t know what kind of life he led at that time,

but when he came back to me, I used to be on drugs.” She also testified that McCoy had a son

whom she now had to raise.

¶ 14       Defense counsel argued that McCoy attended special education classes, worked odd

jobs, and tried to support himself. Counsel stated that McCoy tried to finish high school and get

his GED, but was unsuccessful, and this was his first conviction for a violent crime. Counsel

noted that the court had read about McCoy’s use of drugs and alcohol and heard evidence about

the alcohol abuse in the home. Counsel argued that she believed the jury found McCoy guilty



                                                  5
No. 1-21-0748


based on an accountability theory while he was armed, that the physical evidence did not support

that he “fired at anyone credible,” and that Clay was the person who did the shooting that killed

the victim. Counsel argued that even a 20-year minimum sentence was substantial and requested

a sentence “closer to the minimum than the maximum.”

¶ 15       Following counsel’s argument, McCoy stated that “[t]here’s not a day that goes by

that I don’t think of the tragedy that has happened to my life and also Delano Reese’s life, both

taken away” and that “[n]ow both of our families has lost two young men.” He stated, “I wish I

could take back the hands of time and change that in life.”

¶ 16       The trial court sentenced McCoy to 40 years in prison for first-degree murder and 15

years for each armed robbery count, to be served concurrently. In doing so, the trial court stated

that it reviewed its notes from trial, the statutory factors in aggravation and mitigation, the

information contained in the PSI, the victim impact statement, the testimony from McCoy’s

mother, the arguments in aggravation and mitigation, and McCoy’s statement.

¶ 17       The court discussed the evidence relating to whether McCoy was the shooter who

shot the victim:

           “And, I suppose, addressing one issue that counsel has addressed with regard to the

       physical evidence, the testimony with regards to whether the defendant was shooting,

       clearly several of the witnesses testified the defendant was shooting as he left the building

       into the air in an attempt, I suppose, to scare away some of the potential witnesses, but, of

       course, the Court is mindful that Mr. Jones, who came in to testify, did indicate that after

       Calvin Clay began shooting and as the victim was falling in this case, that Mr. McCoy

       shot two times at him as well as he was falling. Counsel’s correct about the physical

       evidence that was recovered. Most of the physical evidence recovered in this case would



                                                  6
No. 1-21-0748


       suggest that Mr. Clay, that at least more accurate in his aim which resulted in the injuries,

       and that there was instruction with regard to the theory of accountability, reasonable fact-

       finder could have found either way that the defendant clearly was accountable for the

       actions, but because there was evidence that he also participated in the shooting that

       caused the death of Mr. Reese.”

The court also noted that McCoy did not have a “significant prior criminal history.” The court

stated that McCoy had previously received a boot camp sentence and that within one year of

being released from boot camp, this offense occurred, the “most serious charge that one human

being can be charged with, and that is, I suppose, cold-blooded murder of another individual.”

¶ 18         As for mitigation, the court stated:

             “I do note in terms of mitigation***as [defense counsel] has argued that with regard

       to your education***it does indicate that you were in classes for slow learners, and, quite

       frankly, I probably might have not necessarily, being a slow learner, but from the

       evidence that was presented and the description of your participation in this particular

       crime as relayed by other witnesses, it has become clear to this Court that Mr. Clay was

       clearly more of the motivating force, I suppose, to put it in another way, an inspiration for

       you to accompany him, to arm yourself, and do the things that resulted in this particular

       case.”

The court stated that “[t]hat is not an excuse” but “offer[ed] some mitigation.” the court

concluded:

             “But there does come a point in your life, and as your mother apparently has

       repeatedly told you, you’re 22 years old, you’re a man in the eyes of the law, and you




                                                    7
No. 1-21-0748


       have to make decisions, and you have to live by the decision you make and consensus

       [sic] to follow.”

¶ 19       The court stated that it accepted McCoy’s “statement of regret as being a sincere one”

and that “it is probably a good thing that you feel that within yourself.” The court stated that it

indicated to the court that “there is a spark of good in you that if directed and channeled the

proper way, that will cause you when you come out of the penitentiary system to be a productive

and loving member of your community, church, family and part of your child’s life, but those

will be things that you will have to decide on your own.”

¶ 20       McCoy filed a motion to reconsider sentence, in which he argued, among other

things, that the sentence was excessive in view of his background and the nature of his

participation in the offense. The court denied the motion to reconsider sentence.

¶ 21                                       Direct Appeal

¶ 22       As previously noted, McCoy appealed his conviction and sentence to this court. See

People v. McCoy, 1-02-0033 (2003) (unpublished order pursuant to Supreme Court Rule 23). On

appeal, McCoy argued that the trial court abused its discretion because it imposed an excessive

sentence where the “evidence demonstrated a lower level of culpability” and the court did not

consider his rehabilitative potential. This court stated that the trial court had rejected McCoy’s

argument that the physical evidence did not support the determination that he actually shot at the

victim, noting that Jones testified that after Clay shot the victim, McCoy fired the gun at him two

times. This court also concluded that McCoy’s claim that the trial court did not adequately

consider the mitigating factors as evidence of his rehabilitative potential was without merit. The

court noted that all mitigating factors were presented and given “due consideration” and that the

trial court considered the PSI, the testimony by McCoy’s mother, and defense counsel’s



                                                  8
No. 1-21-0748


statements in mitigation. This court also stated that the trial court considered other relevant

factors, including the seriousness of the crime and the protection of society. This court affirmed

the trial court’s judgment.

¶ 23                                  Post-Conviction Petitions

¶ 24       In 2004, McCoy filed a petition for postconviction relief under the Act, in which he

argued he was denied his constitutional right to counsel while at the police station, he was denied

his right to a fair trial and to testify, the State’s witnesses committed perjury, his videotaped

statement was coerced and should have been suppressed, and his trial counsel provided

ineffective assistance of counsel in numerous ways. In a written order, the circuit court denied

McCoy’s petition for relief and dismissed his petition, concluding that the claims raised were

frivolous and patently without merit. On appeal, this court affirmed the circuit court’s judgment.

See People v. McCoy, No. 1-13-1184 (2015) (unpublished summary order under Illinois

Supreme Court Rule 23(c)) (citing People v. McCoy, No. 1-04-3320 (2006) (unpublished

summary order under Illinois Supreme Court Rule 23(c)).

¶ 25       In 2011, McCoy filed a motion for leave to file a successive postconviction petition

for relief. He alleged that his due process rights were violated because the State withheld certain

evidence, including the criminal histories of the State’s witnesses, and that he received

ineffective assistance of counsel. The circuit court denied McCoy’s motion and then

subsequently denied his motion to reconsider. On appeal, this court affirmed the circuit court’s

judgment. People v. McCoy, No. 1-13-1184 (2015) (unpublished summary order under Illinois

Supreme Court Rule 23(c)).

¶ 26       In October 2020, McCoy filed the motion for leave to file a successive postconviction

petition at issue here. He contended that his sentence violated the eighth amendment to the



                                                  9
No. 1-21-0748


United States Constitution and the proportionate penalties clause of the Illinois Constitution. He

asserted his 40-year sentence was a de facto life sentence and was imposed without adequately

considering his youth.

¶ 27        McCoy attached to his petition an affidavit, in which he averred, among other things,

as follows. His parents were never married, and he was raised in a small apartment in a CHA

building with other relatives. When he was two years old, he observed an argument between his

parents where his mother threw his father’s belongings out of their apartment, after which his

parents’ relationship ended. His mother received public aid and relied on free food programs as

well as family members and friends for basic essentials. His mother used crack cocaine and when

he was eight years old, she tried to commit suicide. Shortly thereafter, one of his cousins, who

was like a brother to him, tragically died. As a result, he started acting out and was expelled from

school and sent to Minnesota to live with his father. His behavior problems escalated, and he was

placed in classes for slow learners until he finished eighth grade. He had to depend on his

stepmother to take care of him because his father would go missing for days or sometime weeks

“at time out on a bender to his crack cocaine addiction.”

¶ 28       McCoy further averred that when he was 13 years old, he started using marijuana and

drinking alcohol. When he was 15 years old, his grades were failing due to his low attendance,

and he became involved with gangs and drugs. He never saw a psychologist, therapist, or

counselor. Between the ages of 13 and 16, he moved back and forth between Chicago and

Minnesota and, at age 16, he permanently moved back to Chicago. He attended four high schools

until he dropped out in eleventh grade. By the time he was 18 years old, he suffered the tragic

deaths of several of his childhood friends. McCoy also stated in his affidavit that during his 21

years of incarceration, he “obtain[ed] educational progress, spiritual development, vocational



                                                10
No. 1-21-0748


development, and psychological maturity.” On several different occasions, he was approved by

the prison’s administration for assignments relating to janitorial, laundry, and food and he has

substantial support available for post-release living.

¶ 29       To his petition, McCoy attached a prison disciplinary record as well as various

certificates from programs, including programs in lifestyle redirection, anger management, and

domestic violence. McCoy also attached to his petition various articles relating to emerging

adulthood and criminology, including articles entitled “Emerging Adulthood: A Theory of

Development from the Late Teens through the Twenties”; “Emerging Adulthood, a Pre-adult

Life-History Stage”; “The Emerging Adult Gap: Integrating Emerging Adulthood into Life-

Course Criminology”; and “Less Guilty by Reason of Adolescence.”

¶ 30       The circuit court denied McCoy’s motion for leave to file a successive postconviction

petition. The circuit court subsequently denied his motion to reconsider. This appeal follows.

¶ 31                                     II. ANALYSIS

¶ 32       On appeal, McCoy contends that he established cause and prejudice for his claim that

his 40-year sentence was unconstitutional as applied to him, as it was imposed without the

current understanding of the lessened culpability and greater rehabilitative potential of youthful

offenders. He argues he established cause for failing to raise his claim in an earlier petition

because the developing case law on juvenile and young-adult offenders, including the United

State Supreme Court decision in Miller v. Alabama, 576 U.S. 460 (2012), as well as the cases

applying Miller, were unavailable to him when he filed his initial postconviction petition in

2004. McCoy argues that he established prejudice for his claim because the record shows that the

trial court did not consider the Miller factors when it imposed his sentence, and his petition as




                                                 11
No. 1-21-0748


well as supporting affidavit adequately pled that due to his unique circumstances, he was not

fully mature when he committed the offenses.

¶ 33                              Post-Conviction Hearing Act

¶ 34       The Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2020))

provides a remedy by which those under criminal sentence can assert that their convictions were

the result of a substantial denial of their constitutional rights. People v. Peacock, 2022 IL App

(1st) 170308-B, ¶ 4. A postconviction proceeding is a collateral attack on a prior conviction and

is therefore “limited to constitutional matters that were not and could not have been previously

adjudicated.” People v. Morris, 236 Ill. 2d 345, 354 (2010). Thus, “issues that were raised and

decided on direct appeal are barred from consideration by the doctrine of res judicata; issues that

could have been raised, but were not, are considered forfeited.” People v. Davis, 2014 IL

115595, ¶ 13.

¶ 35       The Act contemplates the filing of only one postconviction petition. People v.

Edwards, 2012 IL 111711, ¶ 22. As such, “a defendant faces immense procedural default hurdles

when bringing a successive postconviction petition” and “these hurdles are lowered only in very

limited circumstances.” Davis, 2014 IL 115595, ¶ 14. A petitioner seeking to file a successive

postconviction petition must first obtain leave of court. Peacock, 2022 IL App (1st) 170308-B, ¶

4. For a petitioner to obtain leave of court, he or she “must demonstrate ‘cause’ for the failure to

raise the claim in the initial petition and that ‘prejudice’ resulted from that failure.” People v.

Dorsey, 2021 IL 123010, ¶ 32. Under the Act, a defendant shows cause by “identifying an

objective factor that impeded the ability to raise a specific claim during the initial postconviction

proceeding.” Id. (citing 725 ILCS 5/22-1(f) (West 2020)). A defendant shows prejudice by

showing that “the claim not raised during the initial proceeding so infected the trial that the



                                                  12
No. 1-21-0748


resulting conviction or sentence violated due process.” Id. (citing 725 ILCS 5/22-1(f) (West

2020)).

¶ 36       At the leave to file stage, a petitioner “is not required to make the ‘substantial

showing’ that will later be required at a second-stage hearing after counsel is appointed.” People

v. Walker, 2022 IL App (1st) 201151, ¶ 20. Rather, the court should only deny a petitioner leave

to file a successive postconviction petition “when it is clear, from a review of the successive

petition and the documentation submitted by the petitioner, that the claims alleged by the

petitioner fail as a matter of law or where the successive petition with supporting documentation

is insufficient to justify further proceedings.” People v. Smith, 2014 IL 115946, ¶ 35. Our review

of a circuit court’s denial of leave to file a successive postconviction petition is de novo. People

v. Wimberly, 2022 IL App (1st) 211464, ¶ 5.

¶ 37       As previously noted, McCoy asserted in his motion for leave to file a successive

petition that his sentence violates the eighth amendment to the United States Constitution as well

as the proportionate penalties clause of the Illinois Constitution. On appeal, McCoy contends that

his 40-year sentence is unconstitutional as applied to him under the proportionate penalties

clause of the Illinois Constitution. To support this argument, McCoy relies on Miller and the

evolving federal and Illinois case law relating to sentencing of juvenile and young-adult

offenders. McCoy’s claim under the proportionate penalties clause of the Illinois Constitution is

based on Miller, so we will first briefly address the eighth amendment and Miller. See People v.

Walsh, 2022 IL App (1st) 210786, ¶ 25 (stating that the defendant’s claim under the Illinois

proportionate penalties clause has “its roots in the eighth amendment to the United States

Constitution.”).

¶ 38                                   Eighth Amendment



                                                 13
No. 1-21-0748


¶ 39       “The Eighth Amendment’s prohibition of cruel and unusual punishment ‘guarantees

individuals the right not to be subjected to excessive sanctions.’ ” Miller v. Alabama, 567 U.S.

460, 469 (2012) (quoting Roper v. Simmons, 543 U.S. 551, 560 (2005)). In Miller, 567 U.S. at

465, the United States Supreme Court found that mandatory life without parole for offenders

under 18 years old violated the eighth amendment. The court explained that “children are

constitutionally different from adults for purposes of sentencing” and “juveniles have diminished

culpability and greater prospects for reform.” Miller, 567 U.S. at 471. The court recognized

several factors regarding significant characteristics of juveniles that a sentencing court must

consider in mitigation before imposing a mandatory life sentence on a juvenile. Miller, 567 U.S.

at 477; see also People v. Holman, 2017 IL 120655, ¶ 46.

¶ 40       The Illinois Supreme Court has applied the reasoning and factors of Miller to

discretionary sentences of life without parole for juvenile defendants (Holman, 2017 IL 120655,

¶ 40) as well as “de facto life sentences, which it defined as a sentence of over 40 years”

(Walker, 2022 IL App (1st) 201151, ¶ 23). “To prevail on a claim based on Miller and its

progeny, a defendant sentenced to an offense committed while a juvenile must show that (1) the

defendant was subject to a life sentence, mandatory or discretionary, natural or de facto, and (2)

the sentencing court failed to consider youth and its attendant characteristics in imposing the

sentence.” People v. Buffer, 2019 IL 122327, ¶ 27 (citing Holman, 2017 IL 120655, ¶ 40).

Further, “it is well established that offenders who are 18 years old and older cannot raise a facial

challenge to their sentences under the eighth amendment and the Miller line of cases.” People v.

Glinsey, 2021 IL App (1st) 191145, ¶ 38.

¶ 41       Here, we note that McCoy was 20 years old at the time he committed the offenses

and, thus, not a juvenile offender. Thus, to the extent defendant is arguing that his sentence



                                                 14
No. 1-21-0748


violates the eighth amendment to the United States Constitution, since he was 20 years old at the

time of the offenses, he cannot avail himself of the eighth amendment. See People v. Harris,

2018 IL 121932, ¶ 61 (concluding that “the age of 18 marks the present line between juveniles

and adults,” and noting that “claims for extending Miller to offenders 18 years of age or older

have been repeatedly rejected”); see also People v. Carrion, 2020 IL App (1st) 171001, ¶ 28

(concluding that “[s]ince defendant was age 19 at the time of his crime, he cannot avail himself

of the eighth amendment,” noting that “it is clear that the categorical findings made

by Miller and its progeny under the federal eighth amendment apply only to juveniles”).

¶ 42                Proportionate Penalties Clause of the Illinois Constitution

¶ 43       McCoy contends that he adequately raised a claim that his 40-year sentence for

offenses committed when he was 20 years old is unconstitutional as applied to him under the

proportionate penalties clause of the Illinois Constitution. As previously noted, McCoy’s claim is

based on Miller and the evolving federal and Illinois law on sentencing of juvenile and young

adult offenders. In response, the State argues, among other things, that McCoy cannot establish

cause because he had the ability to argue an as-applied proportionate penalties clause claim when

he filed his direct appeal in 2002, initial postconviction petition in 2004, and his successive

petition in 2011. The State asserts that at the time he filed his earlier petitions, the proportionate

penalties clause existed, and it was well established that his youth was relevant at sentencing.

¶ 44       The proportionate penalties clause of the Illinois Constitution states that “[a]ll

penalties shall be determined both according to the seriousness of the offense and with the

objective of restoring the offender to useful citizenship.” Ill. Const. 1970, art. 1, § 11. The

proportionate penalties clause prohibits punishments that are “cruel, degrading, or so wholly

disproportionate to the offense as to shock the moral sense of the community.” People v.



                                                  15
No. 1-21-0748


Ruddock, 2022 IL App (1st) 173023, ¶ 70. “[T]he proportionate penalties clause goes further

than the eighth amendment in offering protection against oppressive penalties.” People v.

Savage, 2020 IL App (1st) 173135, ¶ 65. Further, “our supreme court has acknowledged that

young adults—at least those who were 20 years of age or younger at the time of their crimes—

may rely on the evolving neuroscience and societal standards underlying the rule in Miller to

support as-applied challenges to life sentences brought pursuant to the Illinois proportionate

penalties clause.” People v. Wilson, 2022 IL App (1st) 192048, ¶ 87 (citing Ill. Const. 1970, art.

I, § 11).

¶ 45        Before the court can reach the merits of a defendant’s claim that his or her sentence

violates the proportionate penalties clause, a defendant first must establish cause for the failure to

raise the claim in the initial petition. Wimberly, 2022 IL App (1st) 211464, ¶ 7. Thus, before we

can reach the merits of McCoy’s claim, we first must determine whether he established cause for

his failure to raise the proportionate penalties claim in an earlier petition.

¶ 46        As previously noted, McCoy’s claim is based on Miller and the sentencing law that

continues to develop relating to the developmental and neurological differences between adults

and young adult offenders. McCoy argues that he established cause for not raising his claim

earlier because Miller and its progeny were unavailable when he filed his initial post-conviction

petition in 2004. However, in People v. Dorsey, 2021 IL 123010, ¶ 74, the Illinois Supreme

Court has concluded that “Miller’s announcement of a new substantive rule under the eighth

amendment does not provide cause for a defendant to raise a claim under the proportionate

penalties clause.” The court further stated: “Illinois courts have long recognized the differences

between persons of mature age and those who are minors for purposes of sentencing. Thus,

Miller’s unavailability prior to 2012 at best deprived defendant of ‘some helpful support’ for his



                                                  16
No. 1-21-0748


state constitutional law claim, which is insufficient to establish ‘cause.’ ” Dorsey, 2021 IL

123010, ¶ 74.

¶ 47        McCoy asserts that the overwhelming balance of authority supports his contention

that he established cause to raise his claim based on the proportionate penalties clause in a

successive petition because the legal basis and the applicable science were not sufficiently

developed when he filed his initial petition. However, this court has concluded that “the

possibility of such a claim has since been foreclosed by the supreme court’s decision in Dorsey.”

Wimberly, 2022 IL App (1st) 211464, ¶ 9; see also Peacock, 2022 IL App (1st) 170308-B, ¶ 20

(“Following Dorsey, reviewing courts have repeatedly concluded that Miller and its progeny do

not provide petitioners seeking leave to file successive petitions with the requisite cause for

challenging their sentences on proportionate penalties grounds.”). In Peacock, where the

defendant, who was 17 years old at the time of the offense, filed his initial postconviction

petition in 2001, this court found he could not establish cause for his claim that his sentence

violated the proportionate penalties clause, stating “the idea that sentencing youthful offenders

requires consideration of their emotional maturity was recognized in Illinois far before defendant

was sentenced and long before he filed his initial postconviction petition.” Id. ¶ 22. The court

concluded: “Although Miller and its progeny may provide additional support for a proportionate

penalties argument, the emergence of such support for a claim that was already raisable does not

constitute cause.” Id.

¶ 48        Here, following Dorsey, McCoy’s reliance on Miller and the evolving developments

in sentencing law relating to juvenile and young adult offenders as the reason for failing to bring

his proportionate penalties clause claim in his initial petition is insufficient to establish cause.

See Wimberly, 2022 IL App (1st) 211464, ¶ 9 (“In light of the court’s pronouncement in Dorsey,



                                                  17
No. 1-21-0748


the defendant’s reliance on Miller and related developments in juvenile-sentencing case law as

the reason for his failure to bring his proportionate-penalties-clause claim in his initial petition is

insufficient to establish cause.”). Thus, McCoy did not establish cause for his claim that his

sentence as applied to him violates the proportionate penalties clause of the Illinois Constitution.

Because McCoy must establish both cause and prejudice to file a successive post-conviction

petition, the circuit court properly denied him leave to file the successive petition.

¶ 49       Moreover, we note that in People v. Buffer, 2019 IL 122327, ¶ 41, our supreme court

stated that a “prison sentence of 40 years or less imposed on a juvenile offender does not

constitute a de facto life sentence in violation of the eighth amendment.” Thus, McCoy’s

sentence of 40 years as a 20 year old does not constitute a de facto life sentence. See People v.

Hemphill, 2022 IL App (1st) 201112, ¶ 26 (“Since, under Buffer, a sentence of 40 years is not a

de facto life sentence for a juvenile, it follows that defendant’s 40-year sentence as a 21-year-old

likewise falls outside of Miller and its protections.”).

¶ 50                                     III. CONCLUSION

¶ 51       For the foregoing reasons, we affirm the circuit court’s denial of McCoy’s motion for

leave to file a successive postconviction petition.

¶ 52       Affirmed.




                                                  18